Citation Nr: 0812690	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  00-10 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a left 
ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from April 1951 to April 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

In a July 2004 decision, the Board reopened the claim for 
service connection for residuals of a left ankle injury, and 
remanded the appeal for additional development.  The Board 
denied service connection for residuals of a left ankle 
injury in April 2005.  The veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In February 2007, the Court granted a joint motion 
of the parties and remanded the appeal to the Board.  In May 
2007, the Board remanded the appeal for compliance with the 
Court's order.  The appeal has been returned to the Board for 
further appellate action.


FINDING OF FACT

The veteran does not currently have a left ankle disability, 
including arthritis, that is related to his active military 
service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a left 
ankle injury are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3,307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of preexisting injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

When a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service, 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service. This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).   

In this case, current disability is established.  The report 
of an August 2004 VA examination contains a diagnosis of mild 
degenerative joint disease of the left ankle, and there are 
other left ankle diagnoses in the record, as well.

As for the presence of disease or injury involving the left 
ankle during service, the Board notes that the National 
Personnel Records Center reported in June 1996 that the 
veteran's service medical records were most likely destroyed 
in a July 1973 fire and cannot be reconstructed. Surgeon 
General Office records were provided, and show that in March 
1952 the veteran sustained a muscle strain of the fascia of 
the thigh during parachuting and that he was hospitalized for 
six days.  In addition, the record contains the report of the 
veteran's March 1954 service separation examination, which 
shows no complaint, finding or treatment with respect to the 
veteran's left ankle. The veteran's lower extremities were 
normal on examination. 

The veteran's report of separation, DD Form 214, shows that 
he was awarded the Parachute Badge and that he had basic 
airborne training in August and September 1951.  The veteran 
testified in June 2000 and submitted several written 
statements concerning injuring his ankles in parachute jumps 
while in service.  The veteran is competent to provide 
evidence concerning the fact that he injured his ankle, 
although he is generally not competent to provide a diagnosis 
of the type of injury he sustained.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Thus, the record contains 
evidence of ankle injury during service, although there is no 
contemporaneous evidence of any left ankle disability during 
service.

The record contains medical opinions both for and against the 
veteran's claim.  The evidence that tends to support the 
veteran's claim includes statements in January 2001 and 
August 2005 by Dr. Ackerman, of a sports medicine and 
orthopedic center.  In January 2005, Dr. Ackerman diagnosed 
post traumatic degenerative joint disease of the left ankle 
secondary to jumping during war.  After reviewing his 
records, VA records, and other private records, Dr. Ackerman 
expressed the opinion in August 2005 that the veteran did not 
have gout in his left ankle to cause left ankle pain, and 
that the veteran had injured his left ankle in service in a 
parachute jump.  

The report of a July 2003 VA orthopedic examination reflects 
that the examiner believed that the veteran was a paratrooper 
for more than 20 years and had more than 200 jumps, and that 
he had hurt himself in a "bad jump" in 1952 while landing. 
The diagnoses included history of arthralgia of the ankles.  
The examiner commented that the veteran had degenerative 
joint disease of both ankles, most probably a combination of 
post-traumatic and exercise-induced arthritis in the past. As 
the evidence clearly indicates that the veteran had three 
years of active service, not 20, and that the veteran 
reported, in a September 1996 signed statement, that he had 
28 jumps as a paratrooper, the Board concludes that the July 
2003 opinion, with respect to degenerative joint disease of 
the ankles being a combination of post-traumatic and 
exercise-induced arthritis, is based upon an inaccurate 
factual premise, that is, that the veteran had been a 
paratrooper for more than 20 years and had more than 200 
jumps. Where an opinion is based upon an inaccurate factual 
history it does not have probative value. Therefore, the 
Board will accord no probative weight to the opinion 
contained in the July 2003 VA examination. See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. 
App. 458 (1993).


In contrast, the report of an August 2004 VA examination 
reflects that the veteran's medical records and claims file 
were available and reviewed, and that the examiner was 
familiar with the veteran's service history and his post 
service history. The diagnoses included mild degenerative 
joint disease of the left ankle. The examiner commented that 
there was no evidence of arthritis in 1974, 20 years after 
his military service, and that if the veteran's arthritis of 
the ankle was due to trauma, X-rays would have shown 
degenerative or traumatic changes by 1974. Chondrocalcinosis 
first appeared in 1988. The examiner commented that 
chondrocalcinosis is not caused by trauma, but is genetic. 
The examiner believed that the veteran's left ankle pain, 
since 1972, was due to gout or pseudo-gout and degenerative 
changes appeared later per X-rays.  The appeal was returned 
to the Board because this opinion was by a staff physician, 
rather than by an orthopedic specialist, as requested in the 
Board's July 2004 remand instructions.  See Stegall v. West, 
11 Vet. App. 268 (1998) (a remand by the Court or the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders).  

The report of an examination in December 2007 by an 
orthopedic surgeon concurs with the opinion in the August 
2004 examination report.  The physician reviewed the claims 
folder and discussed the veteran's medical history, as well 
as the reports of the 2003 and 2004 VA examinations.  He 
noted that degenerative changes in the left ankle first 
showed up in 1996 and expressed the opinion that it was less 
likely than not that the left ankle disability is related to 
injury or trauma sustained during active military service.  

The Board gives more weight to the opinions in the 2004 and 
2007 examination reports than to the opinion of Dr. Ackerman.  
Both the 2007 orthopedic surgeon and the 2004 staff physician 
gave the reasoning supporting their opinion, and the opinions 
are based on facts shown in the claims folder.  Although Dr. 
Ackerman indicated that he had reviewed the records, he did 
not discuss the underlying factual basis for reaching the 
opinion that an injury in service had caused current 
disability, particularly in light of the absence of x-ray 
evidence of degenerative changes in earlier x-rays, as noted 
by the VA examiners in 2004 and 2007.  After weighing the 
competing medical opinions, the Board concludes that the 
preponderance of the evidence is against the claim.


Duties to Notify and to Assist the Claimant

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

In this case, the unfavorable RO decision that is the basis 
of this appeal was already decided - and appealed - before 
the section 5103(a) notice requirements were enacted in 
November 2000.  The Court acknowledged in Pelegrini at 120 
that where, as here, the section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process, which he has received.  Notice was 
given to the veteran in May 2003 and July 2004 letters, and a 
March 2004 statement of the case including the implementing 
regulations.  In addition, the veteran was given the specific 
notice required by Dingess, supra, in June 2007.


The Board finds that any defect with respect to the timing of 
the notice was harmless error. It would have been impossible 
to have given the notice prior to the initial adjudication 
because the current notice requirements had not yet been 
enacted.  Moreover, the content of the notices provided to 
the veteran fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The veteran has 
been given the opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  He 
submitted statements saying that he had not further evidence 
or that he had provided all information in May 2003, April 
2004, and December 2004, and he submitted the January 2005 
doctor's statement in February 2005 waived regional office 
consideration. For these reasons, to decide the appeal would 
not be prejudicial error to the veteran.

With respect to the VA's duty to assist, the RO has properly 
obtained or properly requested all VA and private evidence 
identified by the appellant. The Surgeon General Office 
records have been obtained, and remaining service medical 
records are reported to be fire related. This was confirmed, 
in response to further requests by the RO, by the National 
Personnel Records Center in August 2001. The veteran has been 
given VA examinations and a hearing. VA and private treatment 
records have been obtained, and the veteran has indicated 
that he has no further evidence to submit.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran. In the circumstances of this case, 
additional efforts to assist or notify him would serve no 
useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). VA has satisfied its duty to 
inform and assist the veteran at every stage of this case. 




ORDER

Service connection for residuals of a left ankle injury is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


